              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                   SAVANNAH DIVISION

UNITED STATES OF AMERICA,              )
                                       )
v.                                     )          CR419-014
                                       )
ARSINIO ROBINSON,                      )
                                       )
     Defendant.                        )

                                ORDER

     Defendant Robinson is charged with one count of distribution of a

controlled substance (cocaine base), in violation of 21 U.S.C. § 841. See

doc. 1 (Indictment). In discovery, the Government produced a video

recording that purportedly captured a confidential informant (CI)

purchasing drugs from Robinson on March 7, 2018. See doc. 22 at 1; see

also doc. 38 at 1-2. Both parties agree that the video was recorded by a

body-worn camera provided to the CI by law enforcement. See doc. 22 at

1; doc. 38 at 1. Robinson challenges the admissibility of the recording,

arguing that a discrepancy between the date of the alleged purchase and

the video’s internal date/time stamp precludes its authentication

pursuant to Fed. R. Evid. 901. He also questions whether he can be

positively identified in the video. Doc. 22 at 2-3. The Court held a

hearing on the motion on June 6, 2019. Docs. 47, 48.
     As a preliminary matter, the Government disputes that Robinson’s

arguments challenging the recording are proper subjects of a suppression

motion. See doc. 38 at 3-4. The Government correctly points out that

suppression is the proper remedy for evidence that was illegally collected.

Id. at 4 (citing Fed. R. Crim. P. 12, Advisory Committee Note; United

States v. Mescher, 1991 WL 224270 at * 2 (S.D. Ohio Oct. 28, 1991)).

Robinson’s challenge, as discussed below, does not suggest any statutory

or constitutional defect in the method of collection. Although Robinson’s

motion is not technically a motion to suppress, courts have reconstrued

similar motions as motions in limine and proceeded to consider

admissibility. See United States v. Bereznak, 2018 WL 1993904 at * 4

(M.D. Pa. April 27, 2018) (citing, inter alia, United States v. Wilk, 572

F.3d 1229, 1236 (11th Cir. 2009)).       At the hearing, defense counsel

conceded that the motion was properly a motion in limine and consented

to its recharacterization.

     As a motion in limine, the Government need only make a prima

facie showing of reliability prior to the evidence’s admission at trial. See

Fed. R. Evid. 901; see also United States v. Belfast, 611 F.3d 783, 819

(11th Cir. 2010).    The recording’s admissibility depends upon “the

                                     2
competency of the operator [of the recording device], the fidelity of the

recording equipment, the absence of material deletions, additions, or

alterations in the relevant portions of the recording, and the

identification of the relevant [individuals].” United States v. Biggins, 551

F.2d 64, 66 (5th Cir. 1977); see also United States v. Sarro, 742 F.2d 1286,

1292 (11th Cir. 1984) (adopting Biggins test for authentication of audio

recording).

     Robinson’s principal challenge to the admissibility of the video is

the undisputed fact that the internal date/time stamp on the video reads

“June 3, 2013.” Doc. 22 at 2. At the hearing, the Government called

Savannah Police Department Detective Eric Smith, the agent in charge

of the controlled buy. Detective Smith testified that he was responsible

for setting up and starting the recording device. He had been using

similar equipment since 2015. He further testified that he had used the

particular recording device at issue in past operations, and it had proven

reliable. He further testified that, at the time the video was recorded, he

was unable to set the device’s time and date correctly. He had since

contacted the device’s manufacturer and corrected the issue. Finally, he

testified that he reviewed the recording and it was consistent with the

                                     3
other surveillance (visual and via an open cell-phone connection) of the

events.

     Detective Smith’s unrebutted and fully credible testimony is

adequate to admit the recording.         Even assuming that the incorrect

date/time stamp creates a doubt about the video’s accuracy, Detective

Smith’s testimony resolves it. In similar circumstances, the Eleventh

Circuit has recognized the adequacy of such testimony. See United States

v. Capers, 708 F.3d 1286, 1305-06 (11th Cir. 2013) (recording properly

admitted where agent “testified that he supplied the CI with the audio-

only and audio/video equipment on [the date at issue] and that [it] was

operating correctly.”). Based on that testimony, the Government has

borne its prima facie authentication burden. Any further dispute about

the contents of the recording are left for the factfinder. See United States

v. Caldwell, 776 F.2d 989. 1001-02 (11th Cir. 1985) (“Authentication or

identification under [Fed. R. Evid.] 901 merely involves the process of

presenting sufficient evidence to make out a prima facie case that the

proffered evidence is what it purports to be. Once that prima facie

showing has been made, the evidence should be admitted, although it




                                     4
remains for the trier of fact to appraise whether the proffered evidence is

in fact what it purports to be.”).

     Accordingly, Robinson’s motion in limine to exclude the video

recording is DENIED.

     SO ORDERED, this 3rd day
                            y of July, 2019.

                                     ______________________________
                                     __
                                      __________________________
                                     CHRIS    ER L. RAY
                                      HRISTOPHER
                                         STOPHER
                                              ER
                                     UNITED STATES MAG ISTRATE JUDGE
                                                     AGISTRATE
                                                     A
                                     SOUTHERN DISTRICT OF GEORGIA




                                       5
